Citation Nr: 1730039	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  17-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to effective date prior to November 9, 2015 for special monthly pension.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1938 to August 1958.  

The Veteran died in December 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of cause of death and earlier effective date will be addressed in this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Appellant submitted an informal claim requesting pension benefits on March 24, 2015; received on March 30, 2015; and submitted a completed application in November 2015.


CONCLUSION OF LAW

The criteria for an effective date earlier November 9, 2015 for the award of pension benefits, to regular aid and attendance, have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 3.402 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Appellant's claim for entitlement to for an earlier effective date for special monthly pension is granted.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Earlier Effective Date for Pension

The Veteran served in the United States Army as an administrative specialist and launching crewman, including service in the Korean War and in World War Two.  The Veteran was awarded a Purple Heart for wounds received in combat in Korea, a Combat Infantryman Badge, and a Silver Star.  The Appellant is the Veteran's surviving spouse. 

An award of aid and attendance or housebound benefits for a surviving spouse will be effective from the date of receipt of claim or date entitlement arose whichever is later.  38 C.F.R. § 3.402. 

Effective on March 24, 2015, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  

For claims filed prior to March 24, 2015, a communication not on the appropriate form is treated as an informal claim providing that "[a]ny communication or action, indicating an intention to apply for one or more benefits . . . [s]uch informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a)(2014).  The VA then will send a claimant a formal application in response to the informal claim.  If the formal application form is returned within 1 year from the date it was sent to the claimant, the effective date for the award of service connection "will be the date of the informal claim." Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(a); 38 C.F.R. § 3.155).

Effective March 24, 2015, the law no longer allows for informal claims and the pertinent regulation allows a claimant to submit intent to file a claim, and VA may recognize the receipt date of the intent to file a claim as the date of claim so long as VA receives the successfully completed claim form within a year.  38 C.F.R. § 3.155(b) ("Upon receipt of the intent to file a claim, VA will furnish the claimant with the appropriate application form prescribed by the Secretary.  If VA receives a complete application form.  . . [for the] benefit sought within 1 year of receipt of the intent VA will consider the complete claim filed as of the date the intent to file a claim was received.").  However, if submitted in writing, intent to file must be on a standardized form.  Id. at § 3.155(b)(1)(ii)(mandating that the claim must be "[w]ritten on an intent to file a claim form.  The submission to an agency of original jurisdiction of a signed and dated intent to file a claim, on the form prescribed by the Secretary for that purpose, will be accepted an intent to file a claim.")  If not on a standardized Intent to File form, then any communication "is considered a request for an application form for benefits" and has no impact on effective dates, which is governed based upon when the formal claim is received.  Id. at § 3.155(a). 

The Appellant submitted a statement on a VA Form 21-8416 dated March 24, 2015 and stamped as received by VA on March 30, 2015 ("Form 21-8416") and not on the standardized Intent to File form.  There is no postmark on the Form 21-8416 and the envelope is not of record.  Therefore, the issue here is to determine whether to treat the Form 21-8416 as an informal claim under the old regulations or as a request for an application for benefits under the new regulations.  If treated as filed after March 24, 2015, the claim would be treated as a request for a formal application and the effective date would be the current effective date, when the completed application was received.  If treated as filed before March 24, 2015, it would be treated as an informal claim and the Appellant would be entitled to an effective date as of the receipt date of the informal claim.  For two reasons, the Board finds the Appellant's Form 21-8416 will be treated as if it was pending on March 24, 2015 and therefore an earlier effective date is granted.

First, the RO initially treated the Form 21-8416 as an "informal claim."  See October 15, 2015 VA notification letter.  The RO informed the Appellant, "We consider this request as an informal claim for benefits."  The RO forwarded the required application form.  The Appellant then filed a timely formal application, dated in November 2015.  Therefore, the RO acknowledged that the Form 21-8416 would be treated as if it was filed prior to March 24, 2015 when the RO told the Appellant the claim was "informal."

Second, the postmark of the Form 21-8416 is not known.  The Appellant mailed the letter sometime on or after March 24, 2015 (the document is dated March 24, 2015) and before March 29, which was a Sunday.  Consistent with 38 C.F.R. § 3.102, the VA's policy is to "administer the law under a broad interpretation" and to resolve all doubts in favor of the claimant, the relevant regulations will be interpreted in the way most favorable to the Appellant.  This is consistent with prior Court decisions, which apply the more favorable regulations "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to Appellant should . . . apply unless Congress provided otherwise or permitted the Secretary . . . to do otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997)(citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990)).

Therefore, the Board will accept that the date most favorable to the Appellant (March 24) was the date the Form 21-8416 was mailed.  This is the same date the new regulations took effect.  The relevant Federal Register notice stated that "claims and appeals pending under the current regulations as of [March 24, 2015] would continue to be governed by the current regulations."  The regulation is ambiguous on whether a claim filed "as of" March 24, 2015 would include a claim mailed on March 24, 2015.  Again, the broadest interpretation of the regulation and the one most favorable to the Appellant should be applied pursuant to § 3.102.  In this case, the document filed on March 24, 2015 will be treated as pending "as of" the time the new regulation came into effect.  Therefore, the claim will be considered an informal claim under the old regulations, which are more favorable to the Appellant here.

Consequently, the Form 21-8416 is treated as an informal claim.  The Appellant signed, dated, and submitted this form on March 24, 2015 and the form was received by the VA in March 30, 2015.  Included with the form was medical evidence sufficient to establish the Appellant's financial status and need for aid and attendance.  The Appellant then submitted to the VA an Application for DIC, Death Pension, and/or Accrued Benefits in November 2015.  As outlined above, this is within one year of the submission informal claim.  Therefore, the effective date for an award of a pension is the date the informal claim was received by the VA, March 30, 2015.  See 38 C.F.R. § 3.400(b)(ii) (providing that the "effective date of an evaluation and award of pension . . . [is] the date of receipt of claim").  The claim for an earlier effective date of March 30, 2015, the date of receipt of the informal claim, for special monthly pension is granted.


ORDER

Entitlement to an earlier effective date of March 30, 2015 for an aid and attendance pension is granted.


REMAND

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a). 

A medical opinion is necessary in a claim of service connection for cause of the Veteran's death if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).

Under 38 U.S.C. § 5103A(a), which applies to DIC claims, VA is required to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for benefits."  Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Veteran is deceased and, as listed on his death certificate, died of multi-systemic organ failure.  The Veteran was service connected at the time of his death only for varicose veins in the left leg.  The Appellant submitted a short document from a Dr. C.E.M.Q, dated October 2016, stating the Veteran's death is "more probable than not sec[o]ndary to his military service" and stating the doctor reviewed the Veteran's treatment documents, service treatment records, and death certificate.  However, the opinion has very limited rationale.  Despite this, no VA medical opinion has been obtained, and is necessary to fulfill the duty to assist.

Further, the Appellant was not provided with an adequate notice for a DIC case, which must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App 342, 352-53 (2007). 

The Board finds that further development is required prior to adjudicating the Appellant's claims. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Appellant with notice that meets the requirements for a DIC claim.  

2.  Afford the Appellant a VA medical opinion with respect to the claim.  The examiner must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected varicose veins of the left leg caused or proximately contributed to his death or whether the multisystem organ failure was incurred in, caused or aggravated by any aspect of his active duty service.

In formulating the requested opinion, the examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should be provided for any opinions expressed.

2.  Undertake any additional development necessary and readjudicate the Appellant's claim.  If the benefits sought on appeal are not granted, the Appellant and her representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


